DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “less than about 3/16” is vague as the term “about” is not exactly 3/16 and therefore it is not clear what “less than” is to “about”.  Also, the limitation of “10 times the strength of its individual components” is unclear and confusing.  It is not known what the strength of the individual components are, and the strength measurement is relative, which is also not know.  This appears to be a functional limitation with no known structure defining it.  Also, “its individual” lacks antecedent basis.
Regarding claims 7 and 18, the “R-value” is not known or defined in the specification which states the R value increases by thickness.
Claims 2-14 are rejected for depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. US 2016/0361894 to Ciuperca.
Regarding claim 1, as best understood, Ciuperca discloses an insulation panel comprising first upper and second lower facial members (fig. 1: 14 & 16) made of a reinforcing fiber material [0069] and a central insulation member comprising an expanded foam layer [0107].  Regarding the strength, the strength is inherently greater than the components individually, since they are laminated (abstract) together.  Regarding the thicknesses of the materials, these dimensions are not disclosed by Ciuperca.  However, Ciuperca discloses the basic claim structure of the instant application.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of thinner or thicker materials is well known to increase or decrease the desired level of insulation and strength of the panel.  A thicker panel is stronger and insulated more than a thinner panel.  This would have been an obvious design choice based upon the intended application of the panel’s usage.
Regarding claims 2 and 16, the fiber material is a polymer and glass [0069].
Regarding claims 3, 6 and 17, Ciuperca discloses the basic claim structure of the instant application but does not disclose specific dimensions.  Applicant fails to show criticality for specifically claimed dimensions.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of thinner or thicker materials is well known to increase or decrease the desired level of insulation and strength of the panel.  A thicker panel is stronger and insulated more than a thinner panel.  This would have been an obvious design choice based upon the intended application of the panel’s usage.
Regarding claims 4 and 5, Ciuperca discloses the facial members as adhesively secured by lamination (abstract, [0091]).
Regarding claims 7 and 18, as best understood, the thickness of the panel is inherently related to the R value of insulation.  A thicker panel has better insulation properties than a thinner panel.  This is inherent in most any insulation panel.
Regarding claims 8 and 9, a building panel is disclosed [0002], but not specific dimensions of the panel as claimed.  Ciuperca discloses the basic claim structure of the instant application but does not disclose specific dimensions of the building panel.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The dimensions of the building panel would have been an obvious design choice based upon the building for which they are to be used and the style of building they would be aesthetically proper for.  Mere dimensions of an insulating panel are an obvious design choice.  Larger panels would require fewer than if smaller panels were to be used.
Regarding claims 10 and 19, a weather resistant barrier is disclosed [0058].
Regarding claim 11, the upper and lower members are fiberglass and polypropylene [0069].
Regarding claim 12, the insulation is expanded polystyrene [0107].
Regarding claim 13, the insulation is polyurethane [0054].
Regarding claim 14, claim 14 is rejected for reasons cited in the rejection of claim 10.  Additionally, the use of multiple panels are well known in the art of construction.  The use of multiple, joined panels would be required to finish a building, as multiple panels are typically required to construct a building.
Regarding claim 15, claim 15 is rejected for reasons cited in the rejection of claim 1.  Additionally, foam and facial sheets are aminated together (fig. 2), the foam expanding [0107].  However, the exact order is not disclosed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ciuperca by using such an order as an obvious design choice.  The use of adding a step would create an easier means of producing the panel.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633